Citation Nr: 0710020	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
calcified granulomas of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Theveteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from February 1975 to February 
1979, from June 1984 to December 1984, and from April 1987 to 
April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the veteran's calcified 
granulomas of the lungs and assigned a noncompensable (0 
percent) evaluation.

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As indicated above, the veteran testified before the 
undersigned in February 2007.  During that hearing, he 
indicated that his lung disability had worsened since he was 
last afforded a VA examination in December 2004.  Since it is 
the veteran's present level of disability that is at issue, 
the Board finds that a remand is necessary to afford the 
veteran an additional VA examination.

In addition, the veteran stated during his Board hearing that 
he had sought treatment at the VA Medical Center (MC) in 
Denver since his records were last associated with the claims 
file.  A review of the claims file shows that the most recent 
records obtained from the Denver VAMC are dated in July 2005.  
In addition, the veteran specifically indicated that he was 
scheduled for a sleep study in March 2007 at the VAMC.  
Therefore, on remand, the RO will be asked to secure any 
additional VA medical records, including that of the 
veteran's sleep study, and associate them with the claims 
file.

Finally, the Board notes that notice regarding potential 
downstream issues such as disability rating and effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), is 
not associated with the claims file.  The Board is confident 
the RO will remedy this notice error on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all medical records 
from the VA Medical Center in Denver, 
Colorado, dated from July 2005 to the 
present and associate them with the claims 
file.  In particular, the RO should make a 
specific attempt to obtain a March 2007 
record of a sleep study, which the veteran 
indicated he was planning to undergo.

2.  Schedule the veteran for a pulmonary 
examination to determine the current 
severity of his service-connected 
calcified granulomas of his lungs.  Make 
the claims file available for review by 
the examiner.  All indicated tests should 
be performed, including pulmonary function 
tests, and all findings reported in 
detail.  A complete rationale for all 
opinions expressed must be provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
initial compensable evaluation for 
calcified granulomas of the lungs.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the July 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


